Exhibit 10.2


ASSIGNMENT, BILL OF SALE AND CONVEYANCE

STATE OF TEXAS

COUNTY OF GONZALES

I.

This Assignment, Bill of Sale and Conveyance ("Assignment") is effective as of
December 1, 2006, at 7:00 am. Central lime ("Effective Time"), and is from
Delphic Oil Co., LLC, a Florida limited liability company whose address is 1358
Fruitville Road, Suite 210, Sarasota, FL 34236 ("Assignee) to Lucas Energy,
Inc., a Nevada corporation whose mailing address is 3000 Richmond Ave, Suite
400, Houston, Texas 17040 ("Assignee"),

For ten dollars anti other consideration, the receipt arid sufficiency of which
Assignor and Assignee acknowledge, Assignor grants, bargains, sells, assigns,
and conveys to Assignee and its successors and assigns, but subject to the
limitations, conditions, reservations, agreements arid exceptions hereinafter
set forth and in the Exhibit(s) attached hereto, and subject to the terms of any
applicable instruments of record In the county or counties where the Subject
Interests are located, all of Assignor's right, title, and interest in and to
the following (collectively, the "interests"):




(a)

the oil, gas and Mineral leases described in Exhibit A (collectively, the
"Leases), and arty other oil, gas and mineral leasehold interests, overriding
royalty interests, non-working or carried interests, operating rights, record
title and other similar Interests in the Leases, together with lands covered
thereby, or pooled or unitized therewith (the "Lands'') (the Leases and Lands
being collectively, the "Subject Interests" or, singularly, a "Subject
Interest"), together with (1) all rights with respect to any pooled,
communitized or unitized interest by virtue of any Subject Interest being a part
thereof, and (ii) all Hydrocarbon production after the Effective Time from the
Subject Interests, and from any such pool or unit and allocated to any such
Subject Interest;




(b)

all easements, rights-of-way, servitudes, surface leases, surface use agreements
and other rights or agreements related to the use of the surface and subsurface
(the "Surface Agreements), in such case to the extent directly used on
connection with the operation of the Subject Interests, together with all
fixtures and Improvements situated upon such real property and directly used in
the operation of the Subject Interests;  




(c)

to the extent assignable or transferable, all permits, licenses, franchises,
consents, approvals and other similar rights and privileges, in each case to the
extent directly used in connection with the operation of the Subject Interests
(the "Permits''};




(d)

all real, personal and mixed, movable and immovable property, including without
limitation, structures, facilities, equipment,

 

--------------------------------------------------------------------------------





machinery, fixtures, spare parts, inventory and other personal property used
directly in connection with the operation of the Interests or in Connection with
the production, treatment, compression, gathering, transportation sate, or
disposal of oil, gas or other hydrocarbons produced from or attributable to the
Subject interests (collectively, "Hydrocarbon and any water, byproducts or waste
produced therefrom or therewith or otherwise attributable thereto, including all
wells drilled on lands covered by the Leases or lands pooled or unitized
therewith (whether producing, shut in or abandoned, and whether for production,
produced water injection or disposal, or otherwise), including but not limited
to those described in Exhibit A (collectively, the "Wells"), wellhead equipment,
pumps, pumping units, flow-lines, pipelines, gathering systems, pipe, tanks,
buildings, treatment facilities, injection facilities, disposal facilities,
compression facilities and other materials, supplies, and facilities
(collectively the "Facilities";

(e)

to the extent assignable or transferable and relating to the Interests (other
than the Leases), (I) all contracts, agreements, drilling contracts, equipment
leases, production sales and marketing contracts, farm-out and farm-in
agreements, operating agreements, service agreements, unit agreements, gas
gathering and transportation agreements, the equipment leases, and rental
contracts, service agreements, supply agreements and other contracts, agreements
and arrangements and other contracts, agreements and arrangement (collectively,
the "Contracts");

(f)

to the extent assignable or transferable, all books, records, files, maps,
databases, geological and geophysical data (but excluding all interpretations
and other derivative works based thereon), monuments of title, reports and
similar documents and materials that In each case relates solely to the forgoing
interests in the possession of, and maintained by, Assignor (the "Records); and
situated upon such real property and directly used in the operation of the
Subject Interests; and materials that in each case relates solely, to the
foregoing interests in the possession of, and maintained by, Assignor (the
"Records"); and




(g)

all gas production imbalance accounts, if applicable, as of the Effective Time.




TO HAVE AND TO HOLD UNTO ASSIGNEE, ITS SUCCESSORS AND ASSIGNS FOREVER. Assignor
agrees to defend title to the Interests against all third party claims arising
by, through or under Assignor, but not otherwise, with full substitution and
subrogation in favor of Assignee of all warranties of title made by any of
Assignor's predecessors in interest.  




Assignee accepts this Assignment and assumes all Assignor's obligation and
liabilities arising out of the Subject Interests, whether existing on or arising
from and after the Effective Time under the Leases, the contracts and the
Surface Agreements and any other agreements, whether recorded or not.   




Assignee agrees that the purchase price provided for hereunder excludes any
sates taxes or other taxes, if any,




--------------------------------------------------------------------------------




required to be paid in connection with the sale of the Subject Interests
pursuant to this agreement. Assignee shall be liable for and bear all sales and
use taxes, conveyancer transfer and recording fees and real estate transfer
stamps or taxes, if any, imposed on any transfer of the Subject Interests
pursuant to this agreement.




II.

ASSIGNEE ACKNOWLEDGES THAT THE INTERESTS HAVE BEEN USED FOR EXPLORATION
DEVELOPMENT', AND PRODUCTION OF OIL AND GAS AND THAT THERE MAY BE PETROLEUM,
PRODUCED WATER, WASTES, OR OTHER MATERIALS LOCATED ON OR UNDER THE INTERESTS OR
ASSOCIATED WITH THE INTERESTS. EQUIPMENT AND SITES INCLUDED IN THE INTERESTS MAY
CONTAIN ASBESTOS, HAZARDOUS SUBSTANCES, OR NATURALLY OCCURRING RADIOACTIVE
MATERIAL ("NORM"). NORM MAY AFRIX OR ATTACH ITSELF TO THE INSIDE OF WELLS,
MATERIALS, AND EQUIPMENT AS SCALE, OR IN OTHER FORMS; THE WELLS, MATERIALS, AND
EQUIPMENT LOCATED ON OR INCLUDED IN THE INTERESTS MAY CONTAIN NORM AND OTHER
WASTES OR HAZARDOUS SUBSTANCES; AND NORM=CONTAINING MATERIAL AND OTHER WASTES OR
HAZARDOUS SUBSTANCES MAY HAVE BEEN BURIED, COME IN CONTACT WITH THE SOIL, OR
OTHERWISE BEEN DISPOSED OF ON THE INTERESTS. SPECIAL PROCEDURES MAY BE REQUIRED
FOR THE REMEDIATION, REMOVAL, TRANSPORTATION, OR DISPOSAL OF WASTES, ASBESTOS,
HAZARDOUS SUBSTANCES, AND NORM FROM THE INTERESTS OR FROM A LOCATION OFFSITE.
ASSIGNEE WILL STORE, HANDLE, TRANSPORT, AND DISPOSE OF OR DISCHARGE ALL MATERIAL
SUBSTANCES, AND WASTES FROM THE INTERESTS (INCLUDING PRODUCED WATER, DRILLING
FLUIDS, NORM, AND OTHER WASTES), WHETHER PRESENT BEFORE OR AFTER THE EFFECTIVE
TIME, IN ACCORDANCE WITH APPLICABLE LOCAL, STATE, AND FEDERAL LAWS AND
REGULATIONS, INCLUDING THOSE RELATING TO HEALTH, SAFETY, THE ENVIRONMENT OR THE
PROTECTION OF NATURAL RESOURCES, ASSIGNEE WILL KEEP RECORDS OF THE TYPES,
AMOUNTS, AND TRANSPORTED, HANDLED, DISCHARGED, RELEASED, OR DISPOSED OF ONSITE
AND OFFSITE, WHEN ANY LEASE TERMINATES, AN INTEREST IN WHICH HAS BEEN ASSIGNED
UNDER THIS ASSIGNMENT, ASSIGNEE WILL TAKE ADDITIONAL TESTING, ASSESSMENT,
CLOSURE, REPORTING, AND REMEDIAL ACTION WITH RESPECT TO THE INTERESTS AS IS
NECESSARY TO SATISFY ALL LOCAL, STATE, AND FEDERAL REQUIREMENTS, INCLUDING THOSE
RELATING TO HEALTH, SAFETY, THE ENVIRONMENT OR THE PROTECTION OF NATURAL
RESOURCES, IN EFFECT AT THAT TIME AND NECESSARY TO RESTORE THE INTERESTS.




III.




Assignee recognizes, and will either perform or assure that performance of its
obligations under Articles I, II, Ill, and V hereof, is accomplished properly in
compliance with the applicable Contracts, Leases and Surface Agreements, and in
accordance with applicable federal, state, local laws, rules and regulations,
including laws relating to hearth, safety, the environment or the protection of
natural resources, whether existing on or arising before or after the Effective
Time, including obligations, as applicable, to:




(a)

obtaining plugging exceptions in the operators name for each Well (abandoned and
unabandoned) with a current plugging exception or permanently plugging and
abandoning each Well.




(b)

plugging, abandoning, and if necessary, re-abandoning each Well (abandoned and
unabandoned).




--------------------------------------------------------------------------------





(c)

removing all equipment and Facilities, including flow lines and pipelines.




(d)

closing ail pits.

(e)

restoring the surface, subsurface, and any other sites associated with the
Interests.




Assignee will take all necessary steps to ensure that Assignee is recognized as
the owner and, if applicable, operator of the Interests by all appropriate
parties, including any regulatory commission, body or boat with jurisdiction. If
Assignor is the principal on any financial assurance (including a bond) relating
to the Interests, which financial assurance is required by any law, rule, or
regulation, then Assignee will secure new financial assurance in the required
amount and supply it to the regulatory body requiring the financial assurance,
to the end that Assignor's financial assurance is released and discharged.
Assignee will pay all costs and expenses associated with the obligations assumed
under this Article. Assignor may require Assignee to maintain a letter of
credit, establish an escrow account, or obtain a performance bond or other
financial security, in an amount, in a form, and from an institution acceptable
to Assignor, to guarantee Assignee's obligations.




IV.

BY ACCEPTANCE OF THIS ASSIGNMENT, ASSIGNEE ACKNOWLEDGES THAT ASSIGNEE HAS RELIED
SOLELY ON THE BASIS OF as OWN INDEPENDENT INVESTIGATION OF THE PROPERTIES.
EXCEPT FOR THE SPECIAL WARRANTY OF TITLE PROVIDED FOR IN THIS ASSIGNMENT,
ASSIGNOR MAKES NO WARRANTY OF ANY TYPE IN THIS ASSIGNMENT, WHETHER EXPRESS,
STATUTORY, OR IMPLIED. ASSIGNEE HAS INSPECTED AND HAS SATISFIED ITSELF A5 TO THE
CONDITION OF THE INTERESTS. THIS ASSIGNMENT IS MADE BY ASSIGNOR AND ACCEPTED BY
ASSIGNEE ON AN "AS IS, WHERE IV BASIS. ASSIGNOR DISCLAIMS ALL WARRANTIES,
INCLUDING:




(a)

AS TO THE FITNESS OR CONDITION OR MERCHANTABILITY OF THE MATERIALS, EQUIPMENT,
OR FACILITIES CONVEYED.




(b)

AS TO THE PHYSICAL, OPERATIONAL OR ENVIRONMENTAL CONDITION OF THE INTERESTS.




(c)

AS TO THE OIL, GAS, AND OTHER HYDROCARBON OPERATIONS OF THE INTERESTS COVERED BY
THE TERMS AND CONDITIONS OF ANY LEASES, THE CONTRACTS, THE SURFACE AGREEMENTS OR
OTHER AGREEMENTS THAT ARE A PART OF OR PERTAIN TO THE INTERESTS.(d)  AS TO THE
ISSUANCE, REISSUANCE, OR TRANSFER OF ANY PERMITS RELATING T ANY OF THE
INTERESTS.

(e)

AS TO ANY CONSENT OR APPROVAL REQUIRED UNDER ANY INSTRUMENT DESCRIBED IN ARTICLE
I HEREOF.

The parties hereto agree that, to the extent required by applicable law to be
operative, the disclaimers of certain warranties contained in this Article IV
are 'conspicuous' disclaimers for the purposes of any applicable Jaw, rule or
order.




V.




All covenants and agreements in this Assignment bind and inure to the benefit of





the heirs, successors, and assigns of Assignor and Assignee; are covenants
running with the land; and are effective as stated, whether or not the covenants
and agreements are memorialized in assignments and other conveyances executed
and delivered by the parties and their respective heirs, successors, and assigns
form time to time.




VI.




This Assignment and its performance will be construed in accordance with, and
governed by, the Internal laws of the State of Texas. This instrument may be
executed in counterparts, all of which together will be considered one
instrument. Such counterparts each being Identical shall also be used to
facilitate recordation. Where a counterpart of this Assignment is being recorded
there may be omitted from Exhibit A to such counterpart portions of Exhibit A
which describe or refer to properties located in jurisdictions other than the
jurisdiction in which such counterpart is being recorded. Complete copies of the
Assignment including the entire Exhibit A have been retained by Assignor and
Assignee.




REMAINDER OF PAGE BLANK; SIGNATURE PAGE TO FOLLOW.




IN WITNESS WHEREOF, this Assignment Is executed by the parties hereto on the
date written above but effective for all purposes as of the Effective Time.




ASSIGNOR

ASSIGNEE




Delphic Oil Co., LLC

Lucas Energy, Inc.




By: /s/ David Chessler

By: /s/ James Cerna

David L. Chessler, Manager

James Cerna, President







--------------------------------------------------------------------------------







STATE OF CALIFORNIA   

{}

{}

COUNTY OF SAN MATEO

{}




This Instrument was acknowledged before me on the 3rd day of January, 2007, by
James Cerna, as President of Lucas Energy, Inc., a Nevada corporation, on behalf
of such corporation




/s/ Amy Trinh

Notary Public, State of California

My Commission expires April 8, 2010













STATE OE FLORIDA          

{}

{}

COUNTY OF SARASOTA

{}




This instrument was acknowledged before me on the 20 day of December, 2006, by
David L. Chessler, as Manager of The Delphic Oil Co., LLC, a Florida limited
liability company, on behalf of such corporation.




/s/ Alice Black-Davidson

Notary Public, State of Florida

My Commission expires March 30, 2010















